Case: 12-1649    Document: 36   Page: 1   Filed: 10/17/2012




          NOTE: This order is nonprecedential.


  mntteb ~tate~ ([ourt of ~peaI~
      for tbe jfeberaI ([treutt

            SOVERAIN SOFTWARE LLC,
                Plaintiff-Appellee,
                           v.
       VICTORIA'S SECRET DIRECT BRAND
             MANAGEMENT, LLC,
               Defendant-Appellant,
                          AND
                AVON PRODUCTS, INC.,
                  Defendant-Appellant.


                    2012-1649, -1650


   Appeals from the United States District Court for the
Eastern District of Texas in case no. 09-CV-0274, Chief
Judge Leonard Davis.


                     ON MOTION


                      ORDER
    Soverain Software LLC moves without opposition to
revise the official caption.
Case: 12-1649      Document: 36     Page: 2   Filed: 10/17/2012




SOVERAIN SOFTWARE LLC v. VICTORIA'S SECRET                 2

      Upon consideration thereof,
      IT Is ORDERED THAT:
    The motion is granted. The revised official caption is
reflected above.
                                     FOR THE COURT


                                     lsI Jan Horbaly
                                     Jan Horbaly
                                     Clerk

s25